DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
___________________________________________________________________________
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 2 1244-1850

JUL 2 9 1998
Dear State Medicaid Director:
In the Americans with Disabilities Act (ADA), Congress provided that "the Nation's
proper goals regarding individuals with disabilities are to assure equality of opportunity,
frill participation, independent living, and economic self-sufficiency for such
individuals." 42 U.S.C. ยง 12101(a)(8). Title II of the ADA further provides that "no
qualified individual with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services, programs or activities of a
public entity, or be the subject of discrimination by any such entity." 42 U.S.C. ยง 12132.
Department of Justice regulations implementing this provision require that "a public
entity shall administer services, programs, and activities in the most integrated setting
appropriate to the needs of qualified individuals with disabilities." 28 C.F.R. ยง 35.130(d).
We have summarized below three Medicaid cases related to the ADA to make you aware
of recent trends involving Medicaid and the ADA.
In L.C. & E.W. v. Olmstead. patients in a State psychiatric hospital in Georgia
challenged their placement in an institutional setting rather than in a communitybased treatment program. The United States Court of Appeals for the Eleventh
Circuit held that placement in an institutional setting appeared to violate the
ADA because it constituted a segregated setting, and remanded the case for a
determination of whether community placements could be made without
fundamentally altering the State's programs. The court emphasized that a
community placement could be required as a "reasonable accommodation" to the
needs of disabled individuals, and that denial of community placements could
not be justified simply by the State's fiscal concerns. However, the court
recognized that the ADA does not necessarily require a State to serve everyone
in the community but that decisions regarding services and where they are to be
provided must be made based on whether community-based placement is
appropriate for a particular individual in addition to whether such placement
would fundamentally alter the program.
In Helen L. v. DiDario, a Medicaid nursing home resident who was paralyzed
from the waist down sought services from a State-funded attendant care program
which would allow her to receive services in her own home where she could
reside with her children. The United States Court of Appeals for the Third
Circuit held that the State's failure to provide services in the "most integrated

Page 2 State Medicaid Director
-

setting appropriate" to this individual who was paralyzed from the waist down
violated the ADA, and found that provision of attendant care would not
fundamentally alter any State program because it was already within the scope
of an existing State program. The Supreme Court declined to hear an appeal in
this matter; thus, the Court of Appeals decision is final.
In Easley v. Snider, a lawsuit, filed by representatives of persons with disabilities
deemed to be incapable of controlling their own legal and financial affairs,
challenged a requirement that beneficiaries of their State's attendant care program
must be mentally alert. The Third Circuit found that, because the essential nature
of the program was to foster independence for individuals limited only by
physical disabilities, inclusion of individuals incapable of controlling their own
legal and financial affairs in the program would constitute a fundamental
alteration of the program and was not required by the ADA. This is a final
decision.
While these decisions are only binding in the affected circuits, the Attorney General has
indicated that under the ADA States have an obligation to provide services to people with
disabilities in the most integrated setting appropriate to their needs. Reasonable steps should be
taken if the treating professional determines that an individual living in a facility could live in the
community with the right mix of support services to enable them to do so. The Department of
Justice recently reiterated that ADA's "most integrated setting" standard applies to States,
including State Medicaid programs.
States were required to do a self-evaluation to ensure that their policies, practices and procedures
promote, rather than hinder integration. This self-evaluation should have included consideration
of the ADA's integration requirement. To the extent that any State Medicaid program has not
fully completed its self-evaluation process, it should do so now, in conjunction with the disability
community and its representatives to ensure that policies, practices and procedures meet the
requirements of the ADA. We recognize that ADA issues are being clarified through
administrative and judicial interpretations on a continual basis. We will provide you with
additional guidance concerning ADA compliance as it becomes available.
I urge you also, in recognition of the anniversary of the ADA, to strive to meet its objectives by
continuing to develop home and community-based service options for persons with disabilities to
live in integrated settings.
If you have any questions concerning this letter or require technical assistance, please contact
Mary Jean Duckett at (410) 786-3294.
Sincerely,

Sally K. Richardson
Director
cc All HCFA Regional Administrators
All HCFA Associate Regional Administrators
for Medicaid and State Operations

Page 3 State Medicaid Director
-

Lee Partridge
American Public Human Services Association
Joy Wilson
National Conference of State Legislatures
Jennifer Baxendell
National Governors' Association

